DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-5 filed 12/22/2020 are the current claims hereby under examination.

Correction of Inventorship Required
	It should be noted that the name of the first inventor is spelled incorrectly on the application data sheet filed 12/22/2020. The application data sheet lists “Adril Bharucha” as the first inventor. The declaration filed 01/30/2021 names “Adil Bharucha” as the first inventor. A correction of inventorship is required. (See MPEP 602.01(c)(2) Correcting or Updating Inventor Name 37 CFR 1.48(f) – Request Filed On or After September 16, 2012 [R-10.2019]). 37 CFR 1.48(f) permits an applicant to change or update a particular inventor’s name if his/her legal name has changed (e.g., due to marriage), or an inventor’s name contains an error (e.g., typographical or transliteration mistake or the reversal of family or given names) and allows an applicant to adjust the order of the names of joint inventors (e.g., to control the order of names on a printed patent).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the catheter comprising two rectal balloons with pressure sensors and ten additional pressure sensors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Sensors 1-12.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any reference sign(s) for the corresponding figures. 
No new matter may be entered when supplying the amended drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 recites the limitation "spaced apart from each other” in claim 4 line 3.  It is unclear what “each other is referring to.” Are each of the ten additional pressure sensors spaced apart from the other nine additional pressure sensors or are they all spaced from the two balloons. For the purpose of examination, the ten additional pressure sensors will be spaced apart from either the balloons or each of the other additional pressure sensors. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites: 
In Claim 1: “performing high-resolution anorectal manometry on the patient while the patient is in a seated position”
which is directed to the judicial exception for encompassing a mental process. The claim recites performing a test at such a high-level of generality that it could reasonably be performed by the human mind through mere observation of a patient in a seated position. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does not recite any additional elements not directed to the judicial exception (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step as the claim only recited steps directed to the judicial exception (No at Step 2B). 
Claims 2-3 recite further steps directed to the judicial exception regarding abstract ideas. The claims recite
In claim 2: “analyzing rectoanal pressure results from the high-resolution anorectal manometry, wherein the analyzing comprises classifying a rectoanal pressure profile of the patient from the high-resolution anorectal manometry into one of four groups: (i) minimal change, (ii) anal relaxation, (iii) paradoxical contraction, and (iv) transmission”
In claim 3: “analyzing rectoanal pressure results from the high-resolution anorectal manometry, wherein the analyzing comprises determining a weighted combination of: (i) anal resting pressure, (ii) rectal and anal pressures and (iii) rectoanal gradient during evacuation”

Claims 4-5 are directed to additional elements not directed to the judicial exception. The claims recite:
In Claim 4, “wherein performing high-resolution anorectal manometry includes using a catheter comprising two rectal balloons with pressure sensors and ten additional pressure sensors spaced apart from each other along the catheter”
In Claim 5, “wherein at least seven pressure sensors of the ten additional pressure sensors are in the patient's anal canal while performing the high-resolution anorectal manometry.”
The claims fails to integrate the judicial expedition into a practical application as the claim does not recite a machine that is integral to the claims or any particular machine. The claims generally links the catheter to the performing step but does not clearly show how the catheter is integral to performing the anorectal manometry. When connected ay such a high level of generality, the catheter is merely an object of the method (No at Step 2A Prong Two).  Furthermore, the applicant’s specification filed 12/22/2020 states used the commercially available ManoScanTM on page 5 which a pressure sensing rectal balloon and ten pressure sensors spaced apart which are placed within the anal canal during testing. A specification demonstrates the well-understood, routine, conventional nature of additional See MPEP 2106.07(a) Formulating a Rejection For Lack of Subject Matter Eligibility [R-10.2019] III. EVIDENTIARY REQUIREMENTS IN MAKING A § 101 REJECTION) (No at Step 2B).

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 5 recites “wherein at least seven pressure sensors of the ten additional pressure sensors are in the patient's anal canal” and should be amended to read “wherein at least seven pressure sensors of the ten additional pressure sensors are configured to be placed in the patient's anal canal.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich (Seated Evaluation of Anorectal Function by High Resolution Manometry: A Randomized Comparison of Measurements in the Seated and Left Lateral Positions, hereinafter “Heinrich 2016”).
	Regarding Claim 1, Heinrich 2016 discloses a method for assessing defecatory characteristics of a patient (Introduction), the method comprising performing high-resolution anorectal manometry on the patient while the patient is in a seated position (Introduction, HR-ARM and BET were performed in randomized order in [seated position]…using a solid-state catheter with 12 circumferential sensors and a rectal balloon secured by a probe holder).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (Seated Evaluation of Anorectal Function by High Resolution Manometry: A Randomized Comparison of Measurements in the Seated and Left Lateral Positions, hereinafter “Heinrich 2016”) as applied to claim 1 above, and further in view of Grossi (Diagnostic accuracy study of anorectal manometry for diagnosis of dyssynergic defecation).
Regarding Claim 2, Heinrich 2016 discloses the method of claim 1 as described above.
However, Hienrich 2016 does not explicitly disclose the method further comprising analyzing rectoanal pressure results from the high-resolution anorectal manometry, wherein the analyzing comprises classifying a rectoanal pressure profile of the patient from the high-resolution anorectal manometry into one of four groups: (i) minimal change, (ii) anal relaxation, (iii) paradoxical contraction, and (iv) transmission. 
Grossi teaches a method of diagnosing disease from anorectal manometry (Abstract) comprising analyzing rectoanal pressure results from the high-resolution anorectal manometry, wherein the analyzing comprises classifying a rectoanal pressure profile of the patient from the high-resolution anorectal manometry into one of four groups (Methods, Definition, cut-offs and categories of the results of the index test, r. Images were circulated to three observers (SMS, EVC and AEB) who independently classified test results based on published criteria derived from standard manometry14 and expert international guidance): (i) minimal change, (ii) anal relaxation, (iii) paradoxical contraction (type I dyssynergia—an adequate increase in rectal pressure (≥40 mm Hg) accompanied by a paradoxical simultaneous increase in anal pressure), and (iv) transmission. It would have been obvious to one . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (Seated Evaluation of Anorectal Function by High Resolution Manometry: A Randomized Comparison of Measurements in the Seated and Left Lateral Positions, hereinafter “Heinrich 2016”) as applied to claim 1 above, and further in view of Ratuapli (Phenotypic Identification and Classification of Functional Defecatory Disorders Using High-Resolution Anorectal Manometry).
Regarding Claim 3, Heinrich 2016 discloses the method of claim 1 as described above.
However, Hienrich 2016 does not explicitly disclose the method further comprising analyzing rectoanal pressure results from the high-resolution anorectal manometry, wherein the analyzing comprises determining a weighted combination of: (i) anal resting pressure, (ii) rectal and anal pressures and (iii) rectoanal gradient during evacuation. Ratuapli teaches a method of classifying defecatory disorders (title) comprising analyzing rectoanal pressure results from the high-resolution anorectal manometry, wherein the analyzing comprises determining a weighted combination of: (i) anal resting pressure, (ii) rectal and anal pressures and (iii) rectoanal gradient during evacuation (Statistical Analysis, the first PC score (or PC1) was a weighted linear combination of the 7 HRM variables that accounted for the maximum between-subject variation. The 7 HRM variables are listed in Table 2 and include anal pressure at rest, anal and rectal pressure and rectoanal gradient). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to the method disclosed by Heinrich 2016 to include determining a weighted sum of the variables as taught by Ratuapli to differentiate between independent physiological domains during diagnosis after anorectal manometry (Ratuapli Discussion). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grossi (Diagnostic accuracy study of anorectal manometry for diagnosis of dyssynergic defecation, cited by applicant in IDS filed 06/23/2021) in view of Pfeifer (Anorectal manometry and the rectoanal inhibitory reflex) and Heinrich (Seated Evaluation of Anorectal Function by High Resolution Manometry: A Randomized Comparison of Measurements in the Seated and Left Lateral Positions, hereinafter “Heinrich 2016”).
Regarding Claim 4, Grossi discloses a method for assessing defecatory characteristics of a patient (Title), the method comprising performing high-resolution anorectal manometry on the patient (Methods, Technical specifications (index test), HRAM was performed in all participants) using a catheter (Methods, Technical specifications (index test), HRAM was performed in all participants using a solid-state catheter) comprising a rectal balloon with a pressure sensor (Methods, Technical specifications (index test), The most proximal microtransducer was located within a non-latex balloon) and ten additional pressure sensors spaced apart from each other along the catheter (Methods, Technical specifications (index test), Ten of these sensors were spaced 0.8 cm apart, spanning 7.2 cm). 
However, Grossi does not explicitly disclose the patient is in a seated position and the catheter comprises a second rectal balloon with a pressure sensor. 
Pfeifer teaches a system for Anorectal manometry comprising two rectal balloons with pressure sensors (Small Balloon Tube Technique, a three-balloon system is generally used. While the water-filled microballoons (diameter 5–7 mm) are placed in the upper and lower anal canal as seen in Fig. 8.2 labeled “3” with respective pressure transducers “1”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon as disclosed by Grossi to be two smaller balloons as taught by Pfeifer to overcome the disadvantage that larger balloons create more artifacts during recording (Pfeifer Air-Filled Balloon Technique (Schuster)). 
Introduction), the method comprising performing high-resolution anorectal manometry on the patient while the patient is in a seated position (Introduction, HR-ARM and BET were performed in randomized order in [seated position]…using a solid-state catheter with 12 circumferential sensors and a rectal balloon secured by a probe holder). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the testing as disclosed by Grossi to be seated as taught by Heinrich 2016 as Heinrich teaches that there is a preference for testing in the seated position and that a more accurate assessment can be made (Heinrich 2016 Introduction).

Regarding Claim 5, Grossi further discloses wherein at least seven pressure sensors of the ten additional pressure sensors are in the patient's anal canal while performing the high-resolution anorectal manometry (Methods, Technical specifications (index test), approximately 4–7 spanning the anal canal depending on anal canal length).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791       

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791